Op. by
Prior, J.
Action in equity by the wife to obtain an injunction to prevent the sale of her trust *96property under an execution against her husband. This action in equity is really between the trustee and the cestui que trust, the creditor of the trustee insisting that it is the individual property of the trustee, and subject to the payment of his debts, and he has levied his execution on the trust property, and is about to dispose of it: Held, there must'be some impediment to the remedy at law before the jurisdiction of the Chancellor can be invoked to stay a sale of personal property levied on to satisfy an ordinary execution. Generally, the remedy is ample and complete at law, but, where the controversy is between the trustee and the cestui que trust, a court of equity will entertain jurisdiction on the complaint of either when made with reference to the trust estate.